Case 1:19-cr-20227-DPG Document 309 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:19-cr-20227-GAYLES/OTAZO-REYES


  UNITED STATES OF AMERICA

  v.

  TAMIEN DERRICK BAIN,

        Defendant.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court upon Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (“Report”), [ECF No. 226], on pro se Defendant Tamien Derrick

  Bain’s Motion to Demand Speedy Trial/Trial by Jury (the “Motion”), [ECF No. 190]. This case

  was referred to Judge Otazo-Reyes, pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the

  Local Rules of the Southern District of Florida, to take all necessary and proper action as required

  by law and/or to submit a Report and Recommendation to this Court regarding the Motion. [ECF

  No. 196]. On October 28, 2020, Judge Otazo-Reyes issued her Report recommending that the

  Court deny the Motion. Defendant filed a timely objection arguing that he did not have an

  opportunity to file a reply to the Government’s Response to Defendant’s Motion. [ECF No. 244].

  As such, the Court deferred ruling on the Report to give Defendant an opportunity to file a reply

  to the Government’s Response. [ECF No. 289]. Defendant did not file a timely reply.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

  which objection is made are accorded de novo review, if those objections “pinpoint the specific
Case 1:19-cr-20227-DPG Document 309 Entered on FLSD Docket 01/27/2021 Page 2 of 2




  findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.

  2009); see also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which

  no specific objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v.

  WestPoint Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

         This Court finds no clear error with Judge Otazo-Reyes’s well-reasoned analysis and

  agrees that the Motion should be denied.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

                226], is AFFIRMED AND ADOPTED and incorporated into this Order by

                reference; and

         2.     Defendant Tamien Derrick Bain’s Motion to Demand Speedy Trial/Trial by Jury,

                [ECF No. 190], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of January, 2021.




                                                        ________________________________
                                                        DARRIN P. GAYLES
                                                        UNITED STATES DISTRICT JUDGE




                                                 2
